Citation Nr: 1241672	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.  

2.  Entitlement to service connection for heart disability.

3.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss disability.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in May 2009 and March 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  The May 2009 rating decision granted service connection for bilateral sensorineural hearing loss disability and assigned it a noncompensable rating, and the Veteran has appealed the RO's determination that the disability is noncompensable.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2009 VA Form 9, he requested a travel Board hearing before a Veterans Law Judge of the Board.  To date, he has not been scheduled for such a hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



